EXHIBIT 10.4

CONFIDENTIALITY, TITLE TO WORK PRODUCT AND NON-SOLICITATION AGREEMENT

This Confidentiality and Non-Solicitation Agreement (the “Agreement”) dated this
6th day of January, 2012 is entered into by and between Maher Albitar, M.D., an
individual who resides at the address set forth on the signature page hereof
(“Contractor”) and NeoGenomics Laboratories, Inc., a Florida corporation
(“NeoGenomics” and collectively with NeoGenomics, Inc, a Nevada corporation, the
NeoGenomics’ parent corporation, the “Company”). Hereinafter, each of the
Contractor or the Company maybe referred to as a “Party” and together be
referred to as the “Parties”.

RECITALS:

WHEREAS, Contractor is a member of the Board of Directors of Health Discovery
Corporation, a Georgia corporation, which specializes, among other things, in
the field of discovering new proprietary methods for genetic and molecular
laboratory testing; and

WHEREAS, Health Discovery Corporation licensed its technology to NeoGenomics to
commercialize certain cancer-related genetic and molecular testing products and
services pursuant to a licensing agreement; and

WHEREAS, pursuant to such licensing agreement, Contractor agreed to provide
full-time services to NeoGenomics in order to assist with such commercialization
activities; and

WHEREAS, NeoGenomics has appointed Contractor as its Chief Medical Officer; and

WHEREAS, NeoGenomics and Albitar Oncology Consulting, LLC, a Delaware limited
liability corporation solely owned by Contractor (“Medical Professional
Corporation” or “MPC”), have entered into that certain Medical Services
Agreement of even date herewith, which specifies how NeoGenomics will work with
MPC and Contractor, on a full-time basis to pursue business opportunities in the
cancer-related genetic and molecular testing market (the “Medical Services
Agreement”) and that certain Confidentiality and Non-Compete Agreement of even
date herewith (the “Non-Compete Agreement”); and

WHEREAS, Contractor will provide professional services to NeoGenomics through
MPC and derive economic benefit from NeoGenomics through MPC; and

WHEREAS, Contractor has also been awarded non-qualified stock options and
warrants of the Company as part of the overall business relationship with the
Company; and

WHEREAS, the Company will be providing MPC and Contractor with access to certain
confidential and competitive information about NeoGenomics’ new product
development plans, business and clients as part of the business arrangement with
MPC; and

WHEREAS, the Company desires to protect and preserve its Confidential
Information and its legitimate business interests by having the Contractor enter
into this Agreement as part of the Medical Services Agreement; and

WHEREAS, Contractor acknowledges that Company will disclose certain Company
confidential and proprietary information, trade secrets and customer and
supplier relationships and desires to establish and maintain a business
relationship with the Company and as part of such business relationship desires
to enter into this Agreement with the Company.

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  1  



--------------------------------------------------------------------------------

Now, therefore, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by Contractor, the Parties agree as follows:

1. Term. The parties agree that the term of this agreement is effective upon
execution and shall survive and continue to be in force and effect for two years
following the earlier of a) the termination of any employment or independent
contractor relationship between the Contractor and the MPC, whether termination
is by the MPC with or without cause, wrongful discharge, or for any other reason
whatsoever, or by the Contractor, b) the date on which the Contractor ceases to
be an equity owner of the MPC, or c) the termination of the Medical Services
Agreement between the MPC and the Company or any entity that is wholly or
partially owned by the Company (all of such entities being hereinafter referred
to as “Affiliated Entities”). The aforementioned period during which this
Agreement will remain in effect shall hereinafter be referred to as the “Term”.

2. Definitions.

a. The term “Confidential Information” as used herein shall include all business
practices, methods, techniques, or processes that: (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
Confidential Information also includes, but is not limited to, files, letters,
memoranda, reports, records, computer disks or other computer storage medium,
data, models or any photographic or other tangible materials containing such
information, Customer lists and names and other information, Customer contracts,
other corporate contracts, computer programs, proprietary technical information
and or strategies, sales, promotional or marketing plans or strategies,
programs, techniques, practices, any expansion plans (including existing and
entry into new geographic and/or product markets), pricing information, product
or service offering specifications or plans thereof, business plans, financial
information and other financial plans, data pertaining to the Company’s
operating performance, employee lists, salary information, Personal Information,
Protected Health Information, all information the Company receives from
customers or other third parties that is not generally known to the public or is
subject to a confidentiality agreement, training manuals, and other materials
and business information of a similar nature, including information about the
Company itself or any Affiliated Entity, which Contractor acknowledges and
agrees has been compiled by the Company’s expenditure of a great amount of time,
money and effort, and that contains detailed information that could not be
created independently from public sources. Further, all data, spreadsheets,
reports, records, know-how, verbal communication, proprietary and technical
information and/or other confidential materials of similar kind transmitted by
the Company or any Affiliated Entity to Contractor or developed by the
Contractor on behalf of the Company or any Affiliate Entity as Work Product (as
defined in Paragraph 7) are expressly included within the definition of
“Confidential Information.” The Parties further agree that the fact the Company
or any Affiliated Entity may be seeking to complete a business transaction is
“Confidential Information” within the meaning of this Agreement, as well as all
notes, analysis, work product or other material derived from Confidential
Information. Notwithstanding anything contained herein to the contrary,
Confidential Information does not include any information which is generally
known to third parties in the industry.

b. The term “Personal Information” (“PI”) is Confidential Information and
includes, but is not limited to, an individual’s first name and last name or
first initial and last name in combination with any of the following: an
individual’s social security number, tax I.D. number, social insurance number,
driver’s license number, state issued identification card number, financial
information, healthcare information, or credit or debit card number.

c. The term “Protected Health Information” (“PHI”) is Confidential Information
and includes information that is created, received, and/or maintained by the
Company related to an individual’s health care (or payment related to health
care) that directly or indirectly identifies the individual.

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  2  



--------------------------------------------------------------------------------

d. The term “Customer” shall mean any person or entity, the identity and contact
information of which is kept confidential by the Company, which has purchased or
ordered goods, products or services from the Company, entered into any contract
for products or services with the Company, and/or entered into any contract for
the distribution of any Products or services with the Company within the one
(1) year immediately preceding a) the termination of any employment or
independent contractor relationship between the Contractor and the MPC, b) the
date on which the Contractor ceases to be an equity owner of the MPC, or c) the
termination of the Medical Services Agreement between the MPC and the Company or
any Affiliate Entity of the Company. Contractor acknowledges and agrees that the
Company’s Customers, Customer relationships and Customer contact information
have been compiled by the Company and will continue to be compiled by the
Company at the expenditure of a great amount of time, money, expense and effort,
and that the Company goes to considerable lengths and efforts to protect all
such Customer information, and that such information is not readily available
from public sources or known to third parties in the industry.

e. The term “Prospective Customer” shall mean any person or entity, the identity
and contact information of which is kept confidential by the Company, which has
evidenced an intention to engage in business to purchase or order goods,
Products or services from the Company, has evidenced an intent to enter into any
contract for Products or services with the Company, and/or has evidenced an
intent to enter into any contract for the distribution of any Products or
services with the Company, (which such intention(s) shall be stated in writing)
within the one (1) year immediately preceding a) the termination of any
employment or independent contractor relationship between the Contractor and the
MPC, b) the date on which the Contractor ceases to be an equity owner of the
MPC, or c) the termination of the Medical Services Agreement between the MPC and
the Company or any Affiliate Entity of the Company.

f. The term “Restricted Area” shall include any geographical location anywhere
in the United States. If the Restricted Area specified in this Agreement should
be judged unreasonable in any proceeding, then the Restricted Area shall be
reduced so that the restrictions may be enforced as is judged to be reasonable.

g. The phrase “directly or indirectly” shall include the Contractor either on
his/her own account, or as a partner, owner, promoter, joint venturer, employee,
agent, consultant, advisor, manager, executive, independent contractor, officer,
director, or a stockholder of 5% or more of the voting shares of an entity in
the Business of Company.

h. The term “Business” shall mean the business of performing cancer-related
research and development activities associated with genetic and molecular
laboratory testing and providing cancer-related genetic and molecular laboratory
testing products and services for profit, including, but not limited to,
cytogenetics, flow cytometry, fluorescence in-situ hybridization (“FISH”),
morphological studies, polymerase chain reaction (“PCR”) testing, and other
molecular testing, to hematologists, oncologists, urologists, pathologists,
hospitals and other medical reference laboratories.

i. The term “Full-time” should not exclude the contractor from continuing his
work as a Director on the Board and a Consultant to Health Discovery Corp (HDC)
as long as this work is not cancer or hematology-related.

3. Duty of Confidentiality.

a. All Confidential Information is considered highly sensitive and strictly
confidential. The Contractor agrees that at all times during the term of this
Agreement and after the termination of Medical Services Agreement for as long as
such information remains non-public information, the Contractor shall (i) hold
in confidence and refrain from disclosing to any other party all Confidential
Information, whether written or oral, tangible or intangible, concerning the
Company or any Affiliated Entities and their business and operations unless such
disclosure is accompanied by a non-disclosure agreement executed by the Company
with the party to whom such Confidential Information is provided, (ii) use the
Confidential Information solely in connection with his or her services to the
Company or any Affiliated Entity and for no other purpose, (iii) take

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  3  



--------------------------------------------------------------------------------

all precautions necessary to ensure that the Confidential Information shall not
be, or be permitted to be, shown, copied or disclosed to third parties, without
the prior written consent of the Company or any Affiliated Entity, (iv) observe
all security policies implemented by the Company or any Affiliated Entity from
time to time with respect to the Confidential Information, and (v) not use or
disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement. Contractor agrees that protection
of the Company’s and any Affiliated Entity’s Confidential Information
constitutes a legitimate business interest justifying the restrictive covenants
contained herein. Contractor further agrees that the restrictive covenants
contained herein are reasonably necessary to protect the Company’s and any
Affiliated Entity’s legitimate business interest in preserving its Confidential
Information. In addition, Contractor will not view or access any PI or PHI
unless required and authorized by the Company to do so. Contractor acknowledges
that he/she shall bear all costs, losses and damages resulting from any
intentional breach of this paragraph, to the fullest extent permitted by
applicable law.

b. In the event that the Contractor is ordered to disclose any Confidential
Information, whether in a legal or regulatory proceeding or otherwise, such
disclosure shall be limited to the narrowest disclosure so required and, except
to the extent prohibited by law, Contractor shall give the Company or any
Affiliated Entities at least two (2) weeks’ notice, if practicable, of the basis
for any such compelled disclosure of Confidential Information and shall
reasonably cooperate with the Company or any Affiliated Entities in limiting
disclosure and obtaining suitable confidentiality protections.

c. Contractor acknowledge(s) that this “Confidential Information” is of value to
the Company and/or any Affiliated Entities by providing them with a competitive
advantage over their competitors, is not generally known to competitors of the
Company, and is not intended by the Company or any Affiliated Entities for
general dissemination. Contractor acknowledges that this “Confidential
Information” derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of reasonable efforts to maintain its secrecy. Therefore, the
Parties agree that all “Confidential Information” under this Agreement
constitutes “Trade Secrets” under both Section 688.002 and Chapter 812 of the
Florida Statutes and California’s Uniform Trade Secrets Act, Cal. Civ. Code
section 3426 et seq.

4. Limited Right of Disclosure. Except as otherwise permitted by this Agreement,
Contractor shall limit disclosure of pertinent Confidential Information to
Contractor’s attorney, if any (“Representative(s)”), for the sole purpose of
evaluating Contractor’s relationship with the Company. Contractor agrees to show
this Agreement to any Representatives and Contractor agrees that Paragraph 3 of
this Agreement shall bind all such Representative(s).

5. Return of Company Property and Confidential Materials. All tangible property,
including cell phones, laptop computers and other Company purchased property, as
well as all Confidential Information, Customer and Prospective Customer
information and property, provided to Contractor is the exclusive property of
the Company and/or its Affiliated Entities and must be returned to the Company
and/or its Affiliated Entities in accordance with the instructions of the
Company and/or such Affiliated Entities either upon termination of the Medical
Services Agreement or at such other time as is requested by the Company.
Contractor agree(s) that upon the earlier of a) the termination of any
employment or independent contractor relationship between the Contractor and the
MPC, b) the date on which the Contractor ceases to be an equity owner of the
MPC, or c) the termination of the Medical Services Agreement between the MPC and
the Company or any Affiliate Entity of the Company, Contractor shall return all
copies, in whatever form or media, including hard copies and electronic copies,
of Confidential Information to the Company and/or the Affiliated Entity, and
Contractor shall delete any copy of the Confidential Information on any computer
file or database maintained by Contractor and, if requested in writing, shall
certify in writing that he/she has done so. In addition to returning all
information to the Company and/or any Affiliated Entities as described above,
Contractor will destroy any analysis, notes, work product or

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  4  



--------------------------------------------------------------------------------

other materials relating to or derived from the Confidential Information. Any
intentional or unauthorized retention of Confidential Information may constitute
“misappropriation” as such term is defined in both Chapter 772 of the Florida
Statutes and Cal. Civ. Code section 3426.1(b).

6. Agreement Not To Circumvent. Contractor agrees not to pursue any transaction
or comparable concept that makes use of any information identified herein as
Confidential Information during the Term of this Agreement, other than through
the Company and/or its Affiliated Entities or on behalf of the Company and/or
its Affiliated Entities. It is further understood and agreed that the Contractor
will direct all communications and requests regarding Confidential Information
from any third parties through the Company’s then chief executive officer or
president. Any violation of this covenant shall subject Contractor to the
remedies identified in Paragraph 9 in addition to any other available remedies.

7. Title to Work Product. Contractor agrees that all work products (including
product development ideas and strategies and testing methodologies for competing
in the genetics testing industry, technical materials and diagrams, computer
programs, financial plans and other written materials, websites, presentation
materials, mathematical equations, course materials, advertising campaigns,
slogans, videos, pictures and other materials) created or developed by the
Contractor for the Company or any of its Affiliated Entities during the term of
the Medical Services Agreement with the Company or any successor to the Company
until the date of termination of the Medical Services Agreement (collectively,
the “Work Product”), shall be considered a work made for hire and that the
Company shall be the sole owner of all rights, including copyright, in and to
the Work Product.

If the Work Product, or any part thereof, does not qualify as a work made for
hire, the Contractor agrees to assign, and hereby assigns, to the Company for
the full term of the copyright and all extensions thereof all of its right,
title and interest in and to the Work Product. All discoveries, inventions,
innovations, works of authorship, computer programs, improvements and ideas,
whether or not patentable or copyrightable or otherwise protectable, conceived,
completed, reduced to practice or otherwise produced by the Contractor in the
course of his or her services to the Company in connection with or in any way
relating to the Business of the Company or capable of being used or adapted for
use therein or in connection therewith shall forthwith be disclosed to the
Company and shall belong to and be the absolute property of the Company unless
assigned by the Company to an Affiliated Entity.

Contractor hereby assigns to the Company all right, title and interest in all of
the discoveries, inventions, innovations, works of authorship, computer
programs, improvements, ideas and other work product; all copyrights, trade
secrets, and trademarks in the same; and all patent applications filed and
patents granted worldwide on any of the same for any work previously completed
on behalf of the Company or any Affiliated Entity or work performed under the
terms of this Agreement or the Medical Services Agreement. Contractor, if and
whenever required to do so (whether during or after the termination of Medical
Services Agreement), shall at the expense of the Company or any Affiliated
Entity apply or join in applying for copyrights, patents or trademarks or other
equivalent protection in the United States or in other parts of the world for
any such discovery, invention, innovation, work of authorship, computer program,
improvement, and idea as aforesaid and execute, deliver and perform all
instruments and things necessary for vesting such patents, trademarks,
copyrights or equivalent protections when obtained and all right, title and
interest to and in the same in the Company absolutely and as sole beneficial
owner, unless assigned by the Company to an Affiliated Entity. If Contractor
fails to execute, acknowledge, verify or deliver any such document reasonably
requested by the Company, Contractor irrevocably appoints the Company and its
authorized officers and agents as its agent and attorney-in-fact to act in
Contractor’s place to execute, acknowledge, verify and deliver any such document
on Contractor’s behalf. Notwithstanding the foregoing, work product conceived by
the Contractor, which is not related to the Business of the Company, or any
Affiliated Entity, will remain the property of the Contractor.

Contractor understands and agrees that any provision in this Agreement requiring
Contractor to assign its rights in inventions will not apply to any invention
that qualifies fully under the provisions of California

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  5  



--------------------------------------------------------------------------------

Labor Code section 2870 (the terms of which are set forth on Attachment 1)
relating to certain inventions that Contractor developed entirely on
Contractor’s own time without using the Company’s equipment, supplies,
facilities or trade secret information. By signing this Agreement below,
Contractor hereby acknowledges that it has received and read the Notice as set
forth in Attachment 1 attached to this Agreement.

The parties recognize that in the course of developing the Work Product, or
performing work under this Agreement, Contractor may use or incorporate certain
of Contractor’s proprietary know-how or technology that exists before the date
of this Agreement and therefore will not be owned by the Company (“Excluded
IP”). For purposes of clarification, the parties do not intend that Contractor
assign such Excluded IP to the Company under this Section 7, but they instead
intend that the Company should be able to exercise rights under the Excluded IP
for purposes of exercising all rights in the Work Product. Therefore, to the
extent that any Excluded IP is used by the Company, including to produce or as
part of any Company product or service, Contractor hereby grants to the Company
a non-exclusive, irrevocable, perpetual, royalty-free, fully paid-up, worldwide
right and license under the Excluded IP (including any patent or other
intellectual property rights therein) to exercise any and all rights of
ownership in the Excluded IP, and to sublicense any or all of the foregoing
rights (including the right to grant further sublicenses), to the extent the
Excluded IP is owned or can be licensed by Contractor.

8. Restrictive Covenant. The Company and its Affiliated Entities are engaged in
the business of performing cancer-related research and development activities
associated with genetic and molecular laboratory testing and providing
cancer-related genetic and molecular laboratory testing products and services to
oncologists, urologists, pathologists, physicians, hospitals, and other medical
laboratories. The covenants contained in this Paragraph 8 (the “Restrictive
Covenants”) are given and made by Contractor to induce the Company to enter into
the Medical Services Agreement and to protect the Confidential Information of
the Company, and Contractor acknowledges sufficiency of consideration for these
Restrictive Covenants. Contractor expressly covenants and agrees that, during
the time the Management Services Agreement is in effect between the MPC and the
Company and for a period of two years following the earlier of a) the
termination of any employment or independent contractor relationship between the
Contractor and the MPC, b) the date on which the Contractor ceases to be an
equity owner of the MPC, or c) the termination of the Medical Services Agreement
between the MPC and the Company or any Affiliate Entity of the Company (such
period of time is hereinafter referred to as the “Restrictive Period”), he will
abide by the following restrictive covenants, unless an exception is
specifically provided, in writing signed by Company.

 

  a. Non-Solicitation. Contractor agrees and acknowledges that, during the
Restrictive Period, he will not, directly or indirectly, in one or a series of
transactions, as an individual or as a partner, joint venturer, employee, agent,
salesperson, contractor, officer, director or otherwise, for the benefit of
herself or any other person, partnership, firm, corporation, association or
other legal entity:

 

  (i) solicit or induce, or attempt to solicit or induce, any Customer, or any
Prospective Customer, of the Company or of any Affiliated Entity to patronize or
do business with any business directly or indirectly in competition with the
businesses conducted by the Company or any Affiliated Entity in any market in
which the Company or any Affiliated Entity does business; or

 

  (ii) canvass, or solicit, or attempt to solicit, from any Customer, or any
Prospective Customer, of the Company or of any Affiliated Entity, any such
business relationship that is in competition with the Company or any Affiliated
Entity; or

 

  (iii) request or advise any Customer or vendor, or any Prospective Customer or
vendor, of the Company or of any Affiliated Entity to withdraw, curtail or
cancel any such Customer’s or vendor’s business with the Company or any
Affiliated Entity; or

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  6  



--------------------------------------------------------------------------------

  (iv) manage, operate, be connected with, employed by, sell goods to, or
perform services for, or on behalf of, in any manner, any Customer, or
Prospective Customer, of the Company either myself or on behalf of any other
entity that may employ, engage or associate with me in any fashion; or

 

  (v) recruit, solicit or otherwise induce or influence, or attempt to recruit,
solicit or influence, any proprietor, partner, stockholder, lender, director,
officer, employee, sales agent, joint venturer, investor, lessor, supplier,
Customer, agent, representative or any other person which has a business
relationship with the Company or any Affiliated Entity to discontinue, reduce or
modify such employment, agency or business relationship with the Company or any
Affiliated Entity; or

 

  (vi) solicit or seek to employ or retain any person or agent who is then (or
was at any time within twelve (12) months prior to the date Contractor or such
entity employs or seeks to employ such person) employed or retained by the
Company or any Affiliated Entity.

 

  b. This Section Intentionally Left Blank.

 

  c. Acknowledgements of Contractor.

 

  (i) The Contractor understands and acknowledges that any material violation of
this Agreement shall constitute a material breach of this Agreement, and it will
cause irreparable harm and loss to the Company or any Affiliated Entity for
which monetary damages will be an insufficient remedy. Therefore, the Parties
agree that in addition to any other remedies available, the Company and its
Affiliated Entities will be entitled to the relief identified in Paragraph No. 9
below.

 

  (ii) The Restrictive Covenants shall be construed as agreements independent of
any other provision in this Agreement

 

  (iii) Contractor agrees that the Restrictive Covenants are reasonably
necessary to protect the legitimate business interests of the Company or any
Affiliated Entity and to protect its Confidential Information.

 

  (iv) Contractor agrees that this Agreement may be enforced by the Company’s
assignee or successor or any of the Affiliated Entities and Contractor
acknowledges and agrees that assignees, successors and Affiliated Entities are
intended beneficiaries of this Agreement.

 

  (v) Contractor agrees that if any portion of the Restrictive Covenants are
held by an arbitration panel or court of competent jurisdiction to be
unreasonable, arbitrary or against public policy for any reason, they shall be
modified accordingly as to time, geographic area and line of business so as to
be enforceable to the fullest extent possible as to time, area and line of
business.

 

  (vi) Contractor agrees that any material violation of the Restrictive
Covenants, in any capacity identified herein, are a material breach of this
Agreement.

 

  (vii) Contractor agrees that any failure of the Company or any Affiliated
Entity to enforce the Restrictive Covenants against any other employee or
contractor, for any reason, shall not constitute a defense to enforcement of the
Restrictive Covenants against the Contractor.

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  7  



--------------------------------------------------------------------------------

9. Specific Performance; Injunction. The Parties agree and acknowledge that the
restrictions contained in Paragraphs 1-8 are reasonable in scope and duration
and are necessary to protect the Company or any of its Affiliated Entities. If
any provision of Paragraphs 1-8 as applied to any party or to any circumstance
is adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provision of this Agreement. If any such provision, or any part thereof, is held
to be unenforceable because of the duration of such provision or the area
covered thereby, the Parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form, such
provision shall then be enforceable and shall be enforced.

Any material unauthorized use or disclosure of information in violation of
Paragraphs 2-7 above or violation of the Restrictive Covenant in Paragraph 8
shall constitute a material breach of this Agreement, may constitute
misappropriation under California law, and may cause irreparable harm and loss
to the Company or any of its Affiliated Entities for which monetary damages will
be an insufficient remedy. Therefore, the Parties agree that in addition to any
other remedy available, the Company or any of its Affiliated Entities may be
entitled to all of available civil remedies, including:

 

  a. Temporary and permanent injunctive relief, without being required to post a
bond, restraining Contractor or Representatives and any other person,
partnership, firm, corporation, association or other legal entity acting in
concert with Contractor from any actual or threatened unauthorized disclosure or
use of Confidential Information, in whole or in part, or from rendering any
service to any other person, partnership, firm, corporation, association or
other legal entity to whom such Confidential Information in whole or in part,
has been disclosed or used or is threatened to be disclosed or used; and

 

  b. Temporary and permanent injunctive relief, without being required to post a
bond, restraining the Contractor from violating, directly or indirectly, the
restrictions of the Restrictive Covenant in any capacity identified in Paragraph
8, supra; and

 

  c. Compensatory damages, including actual loss from misappropriation and
unjust enrichment. Contractor further agrees to pay any and all legal fees,
including without limitation, all attorneys’ fees, court costs, and any other
related fees and/or costs incurred by the Company in enforcing this Agreement.

Notwithstanding the foregoing, the Company acknowledges and agrees that the
Contractor will not be liable for the payment of any damages or fees owed to the
Company through the operation of Paragraphs 9c above, unless and until a court
of competent jurisdiction or arbitration panel has determined that the Company
or any of its assignees, successors or Affiliated Entities is entitled to such
recovery.

Nothing in this Agreement shall be construed as prohibiting the Company or any
Affiliated Entities from pursuing any other legal or equitable remedies
available to it for actual or threatened breach of the provisions of Paragraphs
1 – 8 of this Agreement, and the existence of any claim or cause of action by
Contractor against the Company or any of its Affiliated Entities may not
constitute a defense to the enforcement by the Company or any of its Affiliated
Entities of any of the provisions of this Agreement. The Company and its
Affiliated Entities have fully performed all obligations entitling it to the
covenants of Paragraphs 1 – 8 of this Agreement and therefore such prohibitions
are not executory or otherwise subject to rejection under the bankruptcy code.

10. Duty to Disclose Agreement. Contractor acknowledges that the Company has a
legitimate business purpose in the protection of its Confidential Information.
Contractor also recognizes and agrees that the Company has the right to such
information as is reasonably necessary to inform the Company whether the terms
of this Agreement are being complied with. Accordingly, Contractor agrees that
Contractor will promptly notify any new company that Contractor provides
services to of his/her obligations contained here. Contractor also will provide
the

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  8  



--------------------------------------------------------------------------------

Company with the identity of the new company that he/she is providing services
to and a description of the services being provided by him/her in sufficient
detail to allow the Company to reasonably determine whether such activities fall
within the scope of activities prohibited by the provisions of this Agreement

11. Representations as to Prior or Other Agreements. Contractor represents and
warrants that he/she is able to perform the contemplated duties without being in
breach of confidentiality agreements or disclosing proprietary information of
any third party, and that no proprietary information of any third party shall be
disclosed to the Company. Contractor further represents and warrants that he/she
is not prohibited from entering into this Agreement or performing services under
it by any non-competition, non-solicitation, anti-piracy agreement, relationship
agreement, or any other restrictions. Contractor agrees to indemnify and hold
the Company harmless from all claims or causes of action by any person or entity
against the Company arising out of any alleged breach by Contractor of any such
agreement or any other restrictions inconsistent with the foregoing
representations.

12. Company Use of Contractor Name, Image and Voice. The Company may use and
publish Contractor’s name and picture, including audio or video tape recordings,
for purposes relating to its business without a specific release from Contractor
.

13. Termination. Contractor agrees to bring any claims that he/she may have
against the Company within three hundred (300) days of the day that Contractor
knew, or should have known, of the facts giving rise to the cause of action and
waives any longer, but not shorter, statutory or other limitations periods.

14. Nondisparagement. Contractor shall not make any disparaging or defamatory
comments about the Company, whether true or not, except to comply with any
summons, court order or subpoena.

15. Waiver of Jury Trial. THE COMPANY AND CONTRACTOR EACH WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR UNDER ANY INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED IN
CONNECTION HEREWITH OR HEREAFTER OR RELATED IN ANY FASHION TO THEIR
RELATIONSHIP.

16. Governing Law, Venue and Personal Jurisdiction. Notwithstanding anything to
the contrary herein, this Agreement shall be governed by, construed and enforced
in accordance with the laws of state of Florida without regard to any statutory
or common-law provision pertaining to conflicts of laws. The parties agree that
courts of competent jurisdiction in Lee County, Florida and the United States
District Court for the Southern District of Florida shall have concurrent
jurisdiction for purposes of entering temporary, preliminary and permanent
injunctive relief and with regard to any action arising out of any breach or
alleged breach of this Agreement. Company waives personal service of any and all
process upon Company and consents that all such service of process may be made
by certified or registered mail directed to Company at the address stated in the
signature section of this Agreement, with service so made deemed to be completed
upon actual receipt thereof. Company waives any objection to jurisdiction and
venue of any action instituted against Company as provided herein and agrees not
to assert any defense based on lack of jurisdiction or venue. Contractor further
agrees that any action arising out of this Agreement or the relationship between
the parties established herein shall be brought only in courts of competent
jurisdiction in Lee County, Florida or the United States District Court for the
Southern District of Florida.

17. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and may not be assigned by Contractor at any
time. This Agreement may be assigned only by the Company to an Affiliated Entity
and shall inure to the benefit of its successors and/or assigns.

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  9  



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement is the entire agreement of the Parties with
regard to the matters addressed herein, and supersedes all negotiations,
preliminary agreements, and all prior and contemporaneous discussions and
understandings of the signatories in connection with the subject matter of this
Agreement, except however, that this Agreement shall be read in pari materia
with the Medical Services Agreement and the Non-Compete Agreement. This
Agreement may be modified only by written instrument signed by the Company and
Contractor.

19. Construction. The Parties agree that, notwithstanding the authorship of this
Agreement by the Company, such Agreement shall not be construed more favorably
to one Party than the other.

20. Severability. In case any one or more provisions contained in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof and this Agreement shall be construed as if such invalid,
illegal were unenforceable provision had not been contained herein.

21. Waiver. The waiver by the Company of a breach or threatened breach of this
Agreement by Contractor cannot be construed as a waiver of any subsequent breach
by Contractor. The refusal or failure of the Company or any Affiliated Entity to
enforce any specific restrictive covenant in this Agreement against Contractor,
or any other person for any reason, shall not constitute a defense to the
enforcement by the Company or any Affiliated Entity of any other restrictive
covenant provision set forth in this Agreement.

22. Consideration. Contractor expressly acknowledges and agrees that the
execution by the Company of the Medical Services Agreement and the granting of
stock options to the Contractor constitutes full, adequate and sufficient
consideration to Contractor for the covenants of Contractor under this
Agreement.

23. Notices. All notices required by this Agreement shall be in writing, shall
be personally delivered or sent by U.S. Registered or Certified Mail, return
receipt requested, and shall be addressed to the signatories at the addresses
shown on the signature page of this Agreement.

24. Acknowledgements. Contractor acknowledge(s) that he has reviewed this
Agreement prior to signing it, that he knows and understands the contents,
purposes and effect of this Agreement, and that he has been given a signed copy
of this Agreement for her records. Contractor further acknowledges and agrees
that he has entered into this Agreement freely, without any duress or coercion.

25. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original for all intents and purposes.

Signatures appear on the following page.

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  10  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT AND KNOW AND UNDERSTAND THE CONTENTS THEREOF AND THAT THEY AGREE TO BE
BOUND AND ABIDE BY THE REPRESENTATIONS, COVENANTS, PROMISES AND WARRANTIES
CONTAINED HEREIN.

 

By:  

/s/ Maher Albitar, M.D.

 

1/6/2012

  Contractor Signature   Date

 

Contractor Name:   Maher Albitar, M.D.   Contractor Address:   27165 Kiavo Dr  
  Valley Center, CA 92082  

NeoGenomics Laboratories, Inc.

12701 Commonwealth Drive, #5

Fort Myers, FL 33913

 

By:  

/s/ Steven Jones

 

1/6/2012

  Company Signature   Date Name:  

Steven Jones

  Title:  

Executive Vice President, Finance

 

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  11  



--------------------------------------------------------------------------------

ATTACHMENT 1

CALIFORNIA LABOR CODE SECTION 2872 NOTICE

(Regarding Certain Exclusions From Invention Assignments)

I understand that if I am an employee in California, then the provisions of this
Agreement requiring me to assign Inventions shall not apply to those inventions
as described by California Labor Code Section 2870, which provides as follows:

California Labor Code Section 2870

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
the State of California and is unenforceable.”

I understand that I bear the full burden of proving to the Company that an
invention qualifies fully under Section 2870 so as to be excluded from
assignment to the Company.

I further understand and agree that I may be required to provide for full title
to certain patents and inventions to be in the name of the United States, as may
be required by certain contracts between the Company and the United States or
any of its agencies.

 

CONTRACTOR

/s/ Maher Albitar, M.D.

Maher Albitar, M.D.

 

    CONTRACTOR’S INITIALS    

 

        /s/ MA

 

  12  